I concur in the result. I do so in the belief that there was no substantial evidence to show the defendant's participation in the alleged offense to warrent the submission of the matter to the jury. However, I do not agree in the views indicating that circumstantial evidence is to be considered by a jury in a different and more restricted light than is direct evidence. There are cases where the set of circumstances may be stronger than much direct evidence which could be adduced. In the dovetailing of circumstantial evidence criminal prosecutions may ofttimes be made equally as strong and convincing as in the use of direct evidence. Juries and trial courts should not be required to view it as weaker evidence which must "exclude the hypothesis of innocence." We should rest content with a rule that if a jury has no reasonable doubts about the guilt of a man, taking into consideration all competent evidence, it may convict, without including in opinions expressions which may be seized upon to confuse and confound the ordinary jury whose task is at best a difficult one. *Page 420